UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
ISAAC HARRIS, et al.,                     )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           ) Case No. 17-cv-01371 (APM)
                                          )
MEDICAL TRANSPORTATION                    )
MANAGEMENT, INC.,                         )
                                          )
      Defendant.                          )
_________________________________________ )

                                                      ORDER

         In November 2021, this court denied the motion filed by Defendant Medical

Transportation Management, Inc. (“MTM”) for a stay of trial-court proceedings pending the

outcome of its Federal Rule of Civil Procedure 23(f) petition. Mem. Op & Order, ECF No. 200

[hereinafter Mem. Op. Denying Stay]. It invited MTM, however, to renew is request “if the D.C.

Circuit decide[d] to grant the Rule 23(f) motion.” Id. at 11. In March 2022, the D.C. Circuit

granted the Rule 23(f) petition, In re Med. Transp. Mgmt. (Harris V), No. 21-8006, 2022 WL

829169 (D.C. Cir. Mar. 17, 2022), and MTM has renewed its request for a stay pending the

outcome of that appeal, Def.’s Renewed Mot. to Stay Proceedings During Pendency of Appeal,

ECF No. 212 [hereinafter Def.’s Mot.]. That motion is now before the court.

         A grant of appellate review of a district court’s decision to certify a class under Rule 23

“does not stay proceedings in the district court unless the district court or the court of appeals so

orders.” Fed. R. Civ. P. 23(f). The D.C. Circuit has not so ordered. Whether to grant MTM’s

requested stay is therefore a discretionary matter. 1


1
 As the court noted in its Memorandum Opinion and Order on MTM’s first motion to stay, while “[b]oth parties frame
their arguments in terms of the four factors used in this District to consider motions for preliminary injunctive relief,”
         In MTM’s view, the D.C. Circuit’s decision to review this court’s class certification

decision on appeal means that reversal is a “plausible” outcome; proceeding to summary judgment

before the Circuit announces its decision therefore unnecessarily risks the “expenditure of judicial

and party resources on class proceedings that may ultimately be rendered moot” as well as “the

issuance of class notice that may need to be retracted, and the associated confusion to non-party

drivers and harm to MTM’s reputation.” Def’s Mot. at 4, 5. The court disagrees. Reversal is of

course “plausible,” but the D.C. Circuit’s decision to accept interlocutory review cannot be read

to portend either affirmance or reversal. The Circuit granted review because MTM demonstrated

that this court’s decision “‘presents an unsettled and fundamental issue of law relating to class

actions’ that is ‘important’ and ‘likely to evade end-of-the-case review[.]’” Harris V, 2022 WL

829169, at *1 (quoting In re Lorazepam & Clorazepate Antitrust Litig., 289 F.3d 98, 99–100 (D.C.

Cir. 2002)). In such circumstances, “[w]hether the district court’s decision is questionable need

not affect the appropriateness of Rule 23(f) review . . . , as issues of law can be advanced through

affirmances as well as reversals.” In re Lorazepam & Clorazepate Antitrust Litig., 289 F.3d at

105; see also Strougo v. Barclays PLC, 194 F. Supp. 3d 230, 234 (S.D.N.Y. 2016) (rejecting

assertion that granting of Rule 23(f) petition “signals a likelihood of success”). Reversal therefore

is not preordained.

         Additionally, the court is more persuaded by Plaintiffs’ assertion that “MTM’s likelihood

of success on the merits of its interlocutory appeal is irrelevant under the circumstances of this

case because the D.C. Circuit’s decision will not affect the next phase of the litigation.” Pls.’

Opp’n to Def.’s Mot., ECF No. 213 [hereinafter Pls.’ Opp’n]. This case will proceed to summary



see In re Lorazepam & Clorazepate Antitrust Litig., 208 F.R.D. 1, 3 (D.D.C. 2002), because “the D.C. Circuit has not
articulated a standard for determining whether a stay is appropriate pending a Rule 23(f) appeal,” see DL v. District
of Columbia, 6 F. Supp. 3d 133, 135 (D.D.C. 2014), the court need not engage in the full four-factor In re Lorazepam
analysis.

                                                         2
judgment on the joint-employer and general-contractor questions, whether as a combined issue-

class action and collective action or as an action solely on behalf of named Plaintiffs. The answers

to those questions are equally dispositive as to liability in both scenarios. “If MTM is neither a

joint employer nor a general contractor, that would bring an end to the case—it cannot be held

liable under District of Columbia law for underpayment of wages.” Harris v. Med. Transp. Mgmt.,

Inc., No. 17-cv-01371 (APM), 2020 WL 5702085, at *6 (D.D.C. Sept. 24, 2020). As the court

previously has observed, “MTM is likely to be a joint employer for all drivers or for none at all”—

“common evidence is likely to resolve” both questions. Harris v. Med. Transp. Mgmt., Inc.,

No. 17-cv-01371 (APM), 2021 WL 3472381, at *5, *9 (D.D.C. Aug. 6, 2021). As a result, it is

unlikely that the parties will waste significant resources or obtain conflicting judicial

pronouncements by litigating Plaintiff’s summary judgment motion on those two questions now.

See Def.’s Mot. at 3–5. In any event, litigation expenses do not rise to the level of irreparable

harm. FTC v. Standard Oil Co., 449 U.S. 232, 244 (1980); Mdewakanton Sioux Indians of Minn.

v. Zinke, 255 F. Supp. 3d 48, 52 (D.D.C. 2017).

       MTM also suggests that irreparable harm may come from (1) issuance of class notice

before reversal, which would then require corrective notice, see Def.’s Reply in Supp. of Def.’s

Mot., ECF No. 214 [hereinafter Def.’s Reply], at 5 n.2, and (2) the potential for one-way

intervention, Def.’s Mot. at 5. As to issuance of class notice, because the court reads Plaintiffs’

position to be that such notice is not required for an issue class, see Pls.’ Opp’n at 6–7, MTM’s

concerns arising from the need for curative notice are unfounded. And as no class notice is to

issue, and so no opportunity to opt out is presented, concerns about one-way intervention are not

implicated. See Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 547–48 (1974) (explaining that

one-way intervention arises when litigation is structured so as to “allow members of a class to



                                                  3
benefit from a favorable judgment without subjecting themselves to the binding effect of an

unfavorable one,” i.e., by “request[ing] exclusion” after there have been developments in the

litigation).

        MTM further argues that “[i]f the appellate court decides that this case should not go

forward on an issue class and collective basis, there will be no adjudication of any issues with

respect to any drivers other than the named Plaintiffs.” Def.’s Mot. at 3. That is true only to a

degree. While the presentation of evidence as to named Plaintiffs could be narrower than for the

class, the evidence presented is likely to substantially overlap in either case. The court anticipates

that Plaintiffs will attempt to establish joint-employer/general-contractor status with evidence

applicable to all drivers. See Harris v. Med. Transp. Mgmt., Inc., 300 F. Supp. 3d 234, 244 (D.D.C.

2018). At the same time, the court expects that MTM will highlight variations among drivers to

show that all drivers are not treated the same. See Def.’s Mot. at 3 (“The evidence relating to the

relationships between MTM, each of the more than 80 transportation service providers . . . , and

the individual drivers varied over time and by [transportation service provider].”). Thus, it is likely

that the parties will present much the same evidence whether the certified issues are litigated as a

class action or only as to named Plaintiffs.

        In sum, any differences between what the summary judgment briefs would be in an action

on behalf of only the named plaintiffs and in an issue-class and collective action are not significant

enough to justify imposing an additional delay in the disposition of the joint-employer and general-

contractor issues. This action has been pending for five years. The court understands that briefing

is now set to conclude in the Circuit at the conclusion of August. Staying these proceedings until

the Circuit renders its decisions would risk weakening the factual record and delay even further

any prospect of relief for Plaintiffs. See In re Rail Freight Fuel Surcharge Antitrust Litig., 286



                                                   4
F.R.D. 88, 94 (D.D.C. 2012), vacated on other grounds sub nom. In re Rail Freight Fuel Surcharge

Antitrust Litig. – MDL No. 1869, 725 F.3d 244 (D.C. Cir. 2013).

       For the foregoing reasons, MTM’s motion is denied. The parties shall file a proposed

summary judgment briefing schedule on or before June 10, 2022.




Dated: June 3, 2022                                        Amit P. Mehta
                                                    United States District Court Judge




                                               5